Citation Nr: 0314687	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  01-08 270A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Joseph P. Gervasio




INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran appealed the evaluation 
assigned for his now service-connected PTSD.  


REMAND

In February 2003, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159(c)-(d) (2002) (VCAA).  In addition, 
the Board conducted additional development in this case, 
pursuant to 38 C.F.R. § 19.9(a)(2), in April 2003.  However, 
the United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations, which empowered the 
Board to issue to the veteran written notification of the 
VCAA and to consider additional evidence without prior RO 
review in the absence of a waiver of such review by the 
veteran or his representation.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  In conjunction with the 
development, additional evidence has been received into the 
record which the RO has not had the opportunity to review in 
conjunction with the veteran's claim.  Therefore, a remand in 
this case is now required for compliance with the notice 
provisions contained in the new law.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  Thereafter, the RO should readjudicate 
the issue on appeal, to include consideration 
of any additional evidence received since the 
last supplemental statement of the case 
(SSOC).  If the determination remains 
unfavorable to the veteran, he should be 
provided with a SSOC that addresses all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered.  The veteran should be given an 
opportunity to respond to the SSOC prior to 
returning the case to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




